Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1-3, 5, 8, 9, 11-13, 15-19, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) In claim 1, since the parts of the catalytic system define a chamber, how can they be ‘movable relative to each other’?
B) In claim 8, ‘room temperature’ is a constant value. Perhaps ‘the temperature of the reactor’ or ‘inside the reaction chamber’ is meant. See also claim 16. How does the temperature in the same room but not near the reactor have any influence on anything?

Claims 1-3, 5, 8, 9, 11-13, 15-19, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. 8172912, alone or taken with Paulus et al. 8301307.
Marsh teaches, especially in col. 2-7, 15-17 and the figures, making hydrogen. The piston reacts to pressure and is coated with catalyst.
This differs in not requiring the catalyst zone being in multiple parts (to the extent comprehended and clearly claimed), however the catalyst rod may rotate thus satisfying the relationship. It may also move back and forth.
The claims merely describe how an electronically controlled hydraulic ram works. The examiner takes Official Notice that these features are old and known, and thus obvious to provide the control desired. In so far as the exact system (ie, how the rod moves back and forth or rotates) is not described identically or is a composite of the various embodiments, forming the claimed apparatus and monitoring the reactor conditions is obvious to safely make hydrogen. Figure 6B-F shows the window of claim 12. While the apparatus is said to be self-regulating, providing controllers and telling them to control the 
 Similarly, monitoring the process conditions is obvious to control the conditions to make hydrogen. Since no temperature is taught, room temperature is obvious. Claims 27-29 merely recite conventional computer parts, which are axiomatic as being part of an effective computer.
Furthermore, Paulus teaches, especially in col. 3 and 9, a piston actuator controlled by a computer, based upon sensed pressures. Using such a system in the process of Marsh is obvious to assure smooth operation of the process.
 
Claims 1-5, 8, 9, 11-13, 15-19, 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16, 21-32 of copending Application No. 16/753238 (reference application), alone or taken with Paulus 8301307. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
While the features of how the pistons are controlled are not spelled out, they are obvious to permit operation thereof, noting the teachings of Paulus. Note that the actual apparatus claimed does not differ; the roles of each zone are process considerations not relevant to apparatus claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive.
Previous remarks are noted. US patents 6615114 (see col. 4-5 especially) and 6356811 (fig. 7 and accompanying text, especially) are cited to show the state of the art of computer controls. There is nothing in the specification to indicate that applicant has done anything to move beyond the teachings Until these questions are answered, or the code is provided, applicant should not have any expectation that any computer related limitation would advance the claims toward patentability. The implication of unexpected results has not been established by a direct comparison to Marsh. The argument that the present computer has a shut-off switch (‘… the gas generation can be stopped independently of the value of the pressure of the gas in the enclosure’) is noted, however is not seen to impart patentability as this is a prudent feature to prevent runaway reaction. As to the relative movement, it can best be explained by the following analogy: when a person walks from one room to another inside their house, they are not moving ‘relative to the house’. It is only when they leave the house and go towards or away from it are they moving relative to it. Automating the process of the copending application is obvious for the reasons (and Venner caselaw) discussed herein, thus the processes are obvious variants.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736